CLEVENGER, Circuit Judge.

ORDER

SeaChange International, Inc. moves to dismiss nCube Corporation’s appeal for lack of jurisdiction. nCube has not responded.
nCube appealed from the September 30, 2002 order of the United States District Court for the District of Delaware denying its post-verdict motions for a new trial and for judgment as a matter of law.
SeaChange states that the district court has not yet entered a final judgment and thus moves to dismiss nCube’s appeal for lack of jurisdiction. A review of the district court’s docket sheet entries does not reflect that a final judgment has been entered. Therefore, we conclude that the appeal is premature and dismiss for lack of jurisdiction.
Accordingly,
IT IS ORDERED THAT:
(1) SeaChange’s motion to dismiss is granted.
(2) Each side shall bear its own costs.